Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16,  of copending Application No. 17/137551 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the heat retaining light irradiation range includes a quadrangular shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a powder material supply device” in claims 1 is being interpreted as item a powder material supply device 110 which are per par. 30 is includes a hopper 111, a valve 112, a gas cylinder 113, and an ejection nozzle 114.
 “a melting light beam irradiation device” in claims 1 is being interpreted as item a melting light beam irradiation device 121 which are per par. 33 is a laser
“a heat retaining light beam irradiation device” in claims 1 is being interpreted as item  a heat retaining light beam irradiation device 122 which are per par. 33 is a laser
“control device” in claims 1 is being interpreted as item a control device 130 which are per par. 45 is a computer device including a CPU, a ROM, a RAM, an interface, and the like as main components

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060054079A1 Withey (hereinafter “Withey”) in view of US20210213565A1 Tano (hereinafter “Tano”). 
Regarding claim 1, Withey teaches, except where struck through, An additive manufacturing device (apparatus 8) comprising: a powder material supply device (powder delivery nozzle 16) configured to supply a powder material to a substrate (par. 29; fig. 2; powder delivery nozzle 16 has “powder delivery” in the name and is obvious), (laser 14) configured to radiate a melting light beam (laser beam 20 par. 29), the melting light beam heating the powder material supplied to the substrate to a temperature equal to or higher than a melting point of the powder material to melt the powder material (par. 29 teaches  directing a laser beam 20 from the laser 14 onto the substrate 10 or later the forming structure 18, to create a pool of molten metal 22 into which a metal powder 24 jet is then directed); a heat retaining light beam irradiation device (second laser 32) configured to radiate a heat retaining light beam (par. 41 teaches a second laser 32 provided to impart heat into the substrate 34 around the location of the deposit. Where a second laser 32 is used the first laser 14 is directed at the powder), the heat retaining light beam heating the powder material to a temperature lower than the melting point to retain the temperature in an outer side of a melting light irradiation range that is an irradiation range irradiated with the melting light beam (par. 41 and par. 42); and a control device (computer 42) configured to independently control each of the melting light beam irradiation device and the heat retaining light beam irradiation device (par. 48), with respect to a irradiation of the melting light beam and the heat retaining light beam (par. 48), and a relative movement of the melting light beam and the heat retaining light beam to the substrate (par. 48 to par. 51), wherein the control device is configured to control a relative posture of the heat retaining light beam irradiation device to the melting light beam irradiation device (par. 48 to par. 51), in a state where a heat retaining light irradiation range is overlapped with the melting light irradiation range (fig. 2 shows the laser beams from the first and second lasers 14 and 32 pointed in the same area which is a form of overlapping), .  Withey does not teach the powder material including a hard material and a cemented carbide binder nor the heat retaining light irradiation range being an irradiation range irradiated with the heat retaining light beam and larger than the melting light irradiation range, and such that a size of the heat retaining light irradiation range is changeable with respect to a size of the melting light irradiation range.  Tano teaches, the powder material including a hard material and a cemented carbide binder (in par. 5, Tano teaches prior art WO2019/069701A1 which teaches that it is known in the art to use a cemented carbide composite material; the examiner wishes to point out that per Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination)  and the heat retaining light irradiation range (outer light radiation range SS fig. 1 par. 39) being an irradiation range irradiated with the heat retaining light beam and larger than the melting light irradiation range  (fig. 1 shows outer light radiation range SS being larger than inner light radiation range CS), and such that a size of the heat retaining light irradiation range is changeable with respect to a size of the melting light irradiation range (fig. 1 and par. 39 teach inner light beam LC mainly melts the hard powder material P1; fig. 1 teaches inner light radiation range CS as being smaller in size than outer light radiation range SS).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that the powder material including a hard material and a cemented carbide binder and the heat retaining light irradiation range being an irradiation range irradiated with the heat retaining light beam and larger than the melting light irradiation range, and such that a size of the heat retaining light irradiation range is changeable with respect to a size of the melting light irradiation range, as suggested and taught by Tano, for the purpose of providing the advantage that The outer light beam LS mainly prevents drop of temperature of a shaped object FF (par. 39).

Regarding claim 2, Withey teaches, wherein the control device is configured to control the posture of the heat retaining light beam irradiation device, in a state in which an irradiation direction of the heat retaining light beam is inclined with respect to an irradiation direction of the melting light beam (fig 2 shows first light beam 14 being perpendicular to the component 34 and substrate 26 while second laser 32 is shown at an inclined angle relative to the first light beam 14).  

Regarding claim 3, Withey teaches, wherein the irradiation direction of the melting light beam is a direction perpendicular to a shaping surface of the substrate on which the additive manufactured object is shaped (fig 2 shows first light beam 14 being perpendicular to the component 34 and substrate 26 while second laser 32 is shown at an inclined angle relative to the first light beam 14).  

Regarding claim 4, Tano teaches, wherein the heat retaining light irradiation range includes a quadrangular shape having a long side along a moving direction of the heat retaining light beam (par. 40 teaches quadrilateral which is analogous to quadrangular).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the heat retaining light irradiation range includes a quadrangular shape having a long side along a moving direction of the heat retaining light beam, as suggested and taught by Tano, for the purpose of providing a circular or quadrilateral shape (par. 40).  It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 5, Tano teaches, wherein the heat retaining light irradiation range includes an elliptical shape having a long axis along a moving direction of the heat retaining light beam (par. 77 and 78).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the heat retaining light irradiation range includes an elliptical shape having a long axis along a moving direction of the heat retaining light beam, as suggested and taught by Tano, for the purpose of providing the advantage that a side for retaining heat of the molten pool MP (the shaped object FF), is larger than a side for preheating the base B (par. 77).  It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 6, Tano teaches, wherein the heat retaining light irradiation range is an annular shape that accommodates the melting light irradiation range having a circular shape inside the heat retaining light irradiation range (par. 39 and 40).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the heat retaining light irradiation range is an annular shape that accommodates the melting light irradiation range having a circular shape inside the heat retaining light irradiation range, as suggested and taught by Tano, for the purpose of providing the advantage that the circular inner light beam LC and the annular outer light beam LS are radiated (par. 40).  It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 7, Tano teaches, wherein the heat retaining light irradiation range is longer on a rear side than on a front side in a moving direction of the melting light beam, with respect to the melting light irradiation range (par. 78 and fig. 12).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the heat retaining light irradiation range is longer on a rear side than on a front side in a moving direction of the melting light beam, with respect to the melting light irradiation range, as suggested and taught by Tano, for the purpose of providing the advantage that energy saving and manufacturing cost in additive manufacturing can be achieved (par. 78).  It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 8, Tano teaches wherein when a molten pool is irradiated with the heat retaining light beam, the molten pool being formed by irradiating the substrate with the melting light beam to melt the powder material, the control device is configured to control a power density of the heat retaining light beam representing an output per unit area such that a cooling rate in the molten pool representing a temperature drop per unit time is 5400C/s or less at a freezing point of the cemented carbide binder included in the molten pool (par. 54 to 64).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, to include wherein when a molten pool is irradiated with the heat retaining light beam, the molten pool being formed by irradiating the substrate with the melting light beam to melt the powder material, the control device is configured to control a power density of the heat retaining light beam representing an output per unit area such that a cooling rate in the molten pool representing a temperature drop per unit time is 5400C/s or less at a freezing point of the cemented carbide binder included in the molten pool, as suggested and taught by Tano, for the purpose of providing the advantage that when time during which the molten pool MP solidified by the cooling is included in the outer light radiation range SS is reduced even in the case where the cooling rate is set in the above manner, the molten pool MP, that is, the shaped object FF may be rapidly cooled as a result (par. 61).

Regarding claim 9, Tano teaches wherein the control device is configured to change at least the power density of the heat retaining light beam based on a temperature of the powder material on the substrate (par. 61).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, to include wherein the control device is configured to change at least the power density of the heat retaining light beam based on a temperature of the powder material on the substrate, as suggested and taught by Tano, for the purpose of providing the advantage that when time during which the molten pool MP solidified by the cooling is included in the outer light radiation range SS is reduced even in the case where the cooling rate is set in the above manner, the molten pool MP, that is, the shaped object FF may be rapidly cooled as a result (par. 61).

Regarding claim 10, Tano teaches, wherein the heat retaining light beam is configured to heat the substrate to 6000C or higher (par. 59).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the heat retaining light beam is configured to heat the substrate to 6000C or higher, as suggested and taught by Tano, for the purpose of providing the advantage that cracking of the shaped object FF can be prevented (par. 59).

Regarding claim 11, Withey teaches, wherein the control device is configured to control at least the power density of the heat retaining light beam on a rear side in a moving direction of the melting light beam (par. 48 to 51).  

Regarding claim 12, Withey teaches, wherein the powder material supply device is configured to eject the powder material to supply the powder material onto the substrate, and is provided so as to be movable integrally with the melting light beam irradiation device (par. 29 teaches  the prior art apparatus comprises a substrate 10 mounted to a table 12, moveable relative to a laser 14 and a powder delivery nozzle 16 and fig. 2 expands upon the prior art taught in par. 29 to have the embodiment of Withey).  

Regarding claim 13, Withey teaches, wherein the control device is configured to control the movement of the heat retaining light beam radiated by the heat retaining light beam irradiation device so as to follow a trajectory of the movement of the melting light beam radiated by the melting light beam irradiation device (par. 41).  

Regarding claim 14, Withey teaches, wherein the heat retaining light beam irradiation device is configured to heat the substrate to retain a temperature of the substrate (par. 41).  

Regarding claim 15, Tano teaches, wherein a melting point of the hard material is higher than a melting point of the cemented carbide binder (par. 30).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein a melting point of the hard material is higher than a melting point of the cemented carbide binder, as suggested and taught by Tano, for the purpose of providing the advantage that a case where a hard shaped object to be shaped using a hard powder material of tungsten carbide (WC), which is a hard material, is additively manufactured to a base formed using carbon steel (S45C) (par. 30).  Furthermore, the examiner wishes to point out that “wherein a melting point of the hard material is higher than a melting point of the cemented carbide binder” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 16, Tano teaches, wherein the hard material is tungsten carbide (par. 30).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the hard material is tungsten carbide, as suggested and taught by Tano, for the purpose of providing the advantage that a case where a hard shaped object to be shaped using a hard powder material of tungsten carbide (WC), which is a hard material, is additively manufactured to a base formed using carbon steel (S45C) (par. 30).  Furthermore, the examiner wishes to point out that “wherein the hard material is tungsten carbide” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 17, Tano teaches, wherein the cemented carbide binder is cobalt or nickel (par. 30).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Withey reference, such that wherein the cemented carbide binder is cobalt or nickel, as suggested and taught by Tano, for the purpose of providing the advantage that a case where a hard shaped object to be shaped using a hard powder material of tungsten carbide (WC), which is a hard material, is additively manufactured to a base formed using carbon steel (S45C) (par. 30).  Furthermore, the examiner wishes to point out that “wherein the cemented carbide binder is cobalt or nickel” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Assistant Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761